OPINION — AG — ** COMPENSATION — COURT REPORTERS ** (1) PURSUANT TO 20 Ohio St. 106.9 [20-106.9](C), 20 Ohio St. 1502 [20-1502], THE STATE BOARD OF EXAMINERS OF OFFICIAL SHORTHAND REPORTERS MAY CONDUCT EXAMINATIONS FOR A CERTIFICATE OF PROFICIENCY AND FOR A CERTIFICATE OF MERIT OR RECOGNIZE EXAMINATIONS FOR THOSE CERTIFICATES ADMINISTERED BY OTHER ORGANIZATIONS. THE ACTIONS OF THE BOARD, HOWEVER, ARE SUBJECT TO THE APPROVAL OF THE OKLAHOMA SUPREME COURT. 20 Ohio St. 1501 [20-1501]  (2) PURSUANT TO 20 Ohio St. 106.9 [20-106.9](C), 20 Ohio St. 1501 [20-1501] [20-1501] ET SEQ., THE STATE BOARD OF EXAMINERS OF OFFICIAL SHORTHAND REPORTERS SHALL DETERMINE WHAT DOCUMENTARY EVIDENCE SHALL BE SUFFICIENT TO ESTABLISH THAT AN OFFICIAL COURT REPORTER HAS SUCCESSFULLY PASSED AN EXAMINATION SO THAT HE IS ENTITLED TO BE CERTIFIED BY THE BOARD AS EITHER A HOLDER OF A CERTIFICATE OF PROFICIENCY OR A CERTIFICATE OF MERIT. (3) AS LONG AS HOLDER OF A CERTIFICATE OF PROFICIENCY OR OF A CERTIFICATE OF MERIT REMAINS CERTIFIED AS SUCH BY THE STATE BOARD OF EXAMINERS OF OFFICIAL SHORTHAND REPORTERS, HE WILL BE ENTITLED TO THE ADDITIONAL MONETARY COMPENSATION UNDER 20 Ohio St. 106.9 [20-106.9](C) REGARDLESS OF WHETHER THE NATIONAL SHORTHAND REPORTER ASSOCIATION CANCELS THE CERTIFICATE ISSUED BY IT FOR FAILURE TO PAY RENEWAL MEMBERSHIP DUES. (COURT REPORTERS, EXAMINATIONS, COURTS STENOGRAPHERS, POLICY, RULES AND REGULATIONS) CITE: 20 Ohio St. 1502 [20-1502], 20 Ohio St. 1501 [20-1501] (ROBERT C. SMITH JR)